Markewich and Kupferman, JJ. (dissenting).
We dissent and would reverse and remand for a new trial. The plaintiff, a New York corporation, was formed for the purpose of preparing for sale and storing new automobiles for car dealers in the New York City area. It leased a portion of the old Brooklyn Navy Yard for a term of five years for this purpose. Acidic smut particles containing sulphuric acid, H2SO4, landing on the tops of the automobiles, discolored and pitted them, requiring repainting. Investigation through the New York City Department of Air Resources led to the possibility that the particles came from the stacks of defendant’s oil-burning utility plant located adjacent to the premises occupied by the plaintiff. The complaint alleged, among other things, nuisance, but did not contain a cause of action for negligence. The defendant’s plant originally burned coal and had been converted to burning *793fuel oil. It had five stacks, which formerly had a mechanical electrostatic precipitator that trapped particulate matter before it was emitted, but it had been removed by the defendant with the approval of the New York City Department of Air Resources prior to the commencement of the plaintiffs .lease. Putting aside the possibility that there could be liability without fault, and in the absence of proof of negligence by the defendant (see Boomer v Atlantic Cement Co., 26 NY2d 219), a cause of action in nuisance "does not involve the element of negligence as one of its essential factors.” (42 NY Jur, Nuisances, § 16, p 461.) The charge which mingled elements of nuisance and negligence could have been confusing to the jury (Bacon v Celeste, 30 AD2d 324). The possibility of confusion was compounded by an instruction that the plaintiff, to succeed, was required to prove that the injury to its property was intentionally inflicted. It was not contended that there was intentional infliction of harm, nor was such necessary to prove the nuisance.